Citation Nr: 0922251	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  05-05 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUES

1.  Entitlement to service connection for claimed back 
disorder, to include as secondary to the service-connected 
left shoulder post operative status post recurrent 
dislocations.  

2.  Entitlement to service connection for claimed moderate 
restrictive lung disease, to include as secondary to the 
service-connected left shoulder post operative status post 
recurrent dislocations.  



REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney





ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from November 1974 to 
November 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision issued 
by the RO.  

This matter was previously before the Board, and adjudicated 
in a decision promulgated on June 18, 2007.  In that 
decision, the Board denied service connection for the claimed 
back disorder and restrictive lung disease.  

The Veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (the Court).  In an Order 
dated in September 2008, the Court vacated the June 2007 
decision, and remanded the matter back to the Board for 
further development consistent with the Court's Order.

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

In the Joint Motion, it was pointed out that the examiner who 
conducted the November 2003 VA examination of the spine, 
mistakenly reported that there were no complaints or 
treatment for a back condition during military service.  

The service treatment records note back treatment in July 
1977.  It was determined that the examiner did not consider 
all of the evidence in regard to the back disability.  As 
such, an  additional opinion/examination was felt to be 
needed.  

Similarly, it was noted that the examiner who reviewed the 
November 2003 pulmonary function test (PFT) test and the 
physician who rendered an opinion regarding the etiology of 
the lung disorder did not review the Veteran's medical 
history.  

It was also pointed out that the VA examiner who conducted 
the November 2003 pulmonary examination scheduled a chest 
X-ray study, but it was not clear whether the study conducted 
and/or reviewed.  

The Court also referred to existing private chest X-ray 
studies taken in October and November 2002.  Therefore, 
additional opinion/examination is needed.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the Veteran and request that 
he submit an updated list of the doctors 
and health care facilities that have 
treated him for his claimed back and 
respiratory disorders.  

The RO should make arrangements to obtain 
all the records of the treatment afforded 
to the Veteran from all the sources 
listed by him that are not already on 
file.  All information obtained should be 
made part of the file.  

2.  The RO should then make arrangements 
for the claims folder to be forwarded to 
the VA examiners who conducted the 
November 2003 examinations for an 
addendum (if unavailable to another VA 
physician(s)).  

The examiner(s) are requested to again 
review the claims folder and in an 
addendum render opinions as to whether it 
is as likely as not that the Veteran's 
low back and respiratory disorders were 
caused or aggravated by the Veteran's 
service connected left shoulder 
disability?  See Allen v. Brown, 7 Vet. 
App. 430 (1995).  

In regard to the respiratory disorder, 
the VA examiner should review any recent 
chest X-ray study and incorporate the 
results in the opinion.  If it is 
determined that additional examination(s) 
is needed in order to render an opinion, 
such examination(s) should be scheduled.  
A complete rational for any opinion 
expressed should be included in the 
report.  

3.  Following completion of all indicated 
development, the claims should be 
readjudicated in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case (SSOC) and given the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


